Name: Commission Regulation (EEC) No 2601/92 of 7 September 1992 introducing a countervailing charge on table grapes originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 92 Official Journal of the European Communities No L 262/ 11 COMMISSION REGULATION (EEC) No 2601/92 of 7 September 1992 introducing a countervailing charge on table grapes originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Regulation (EEC) No 381 1 /85 0, ^ prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas for table grapes originating in Turkey the entry prices calculated in this way have for five consecutive market days been alternatively above and below the reference price ; whereas two of these entry prices are at least ECU 0,6 below the reference prices ; whereas a countervailing charge should therefore be introduced for these table grapes ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 (6), as last amended by Regulation (EEC) No 2205/90 f),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least ECU 0,6 below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least ECU 0,6 below the reference price ; HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 1828/92 of 3 July 1992 fixing for the 1992 marketing year the reference prices for table grapes (3) fixed the reference price for products of class 1 for the months of September and October 1992 at ECU 49,20 per 100 kilograms net ; Article 1 A countervailing charge of ECU 0,96 per 100 kilograms net is applied to table grapes (CN codes 0806 10 15 and 0806 10 19) originating in Turkey. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : Article 2 This Regulation shall enter into force on 9 September 1992. Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 14 September 1992. Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 185, 4. 7 . 1992, p. 19 . (4) OJ No L 220, 10. 8 . 1974, p. 20. 0 OJ No L 368 , 31 . 12. 1985, p . 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . f) OJ No L 201 , 31 . 7. 1990, p. 9 . No L 262/12 Official Journal 01 the European Communities 8 . 9 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1992. For the Commission Ray MAC SHARRY Member of the Commission